FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2022

                                      No. 04-22-00080-CR

                                          James RISO,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 21-06-14106-CR
                        Honorable Daniel J. Kindred, Judge Presiding


                                         ORDER
       Appellant’s brief originally was due on May 25, 2022. On May 18, 2022, appellant’s
appointed counsel, Mr. Anthony Welch, filed an unopposed motion requesting a sixty-day
extension of time in which to file the brief. Mr. Welch states he “needs additional time to review
the record, research, and prepare the initial brief.” The motion is GRANTED IN PART and
DENIED IN PART. Mr. Welch is ORDERED to file appellant’s brief no later than June 24,
2022.

                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court